Citation Nr: 1811374	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-08 849 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to August 31, 2010.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had honorable active service with the United States Army from June 1968 to May 1970.  He is the recipient of the Combat Infantry Badge and the Vietnam Service Medal. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective August 31, 2005.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2007. 

In an October 2011 decision, the Board remanded the claim for additional development.

In a January 2012 decision, the Agency of Original Jurisdiction (AOJ) increased the initial evaluation for PTSD from 30 to 50 percent, effective November 1, 2011.

In a June 2012 decision, the Board denied entitlement to an initial evaluation in excess of 30 percent for PTSD from August 31, 2005, to October 31, 2011, and an evaluation in excess of 50 percent since November 1, 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a July 2012 decision, the AOJ increased the initial evaluation for PTSD from 50 to 70 percent, effective June 12, 2012, and denied entitlement to a TDIU.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2013. 

In January 2013, the Court issued an Order vacating the Board's June 2012 decision and granted a joint motion for remand.  The Court remanded the case to the Board for action consistent with the joint motion.  
In a June 2014 decision, the Board granted entitlement to an initial evaluation of 70 percent for PTSD, effective August 31, 2005, and denied an evaluation in excess of 70 percent.  The Board also granted entitlement to a TDIU, effective August 2010.  The Veteran appealed the issue of entitlement to a TDIU earlier than August 2010 to the Court. 

In July 2015, the Court issued an Order vacating the portion of the Board's June 2014 decision, which assigned an effective date of August 2010 for the grant of entitlement to TDIU, and granted a joint motion for partial remand.  The Court remanded the case to the Board for action consistent with the joint motion for partial remand.  

In a February 2016 decision, the Board denied entitlement to a TDIU prior to August 31, 2010.  The Veteran appealed the Board's decision to the Court. 

In a July 2017 Memorandum decision, the Court issued an Order vacating the Board's February 2016 decision and remanded the case to the Board for readjudication. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has limited him to marginal employment since November 17, 2008.

2.  Resolving all doubt in his favor, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD since November 17, 2008. 



CONCLUSION OF LAW

The criteria for a TDIU have been met from November 17, 2008.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for entitlement to TDIU for the period to August 31, 2010.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2017).

II. Legal Criteria

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19, Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The term "unemployability" as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  

The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. Ap. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 4.16 (a).  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop).  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17 (a) (2017).  Whether a veteran is capable of more than marginal employment must be considered.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).


III. Factual Background and Analysis

The Veteran contends he is entitled to a TDIU prior to August 31, 2010.  Specifically, he asserts that he worked in a "protected environment" for several of his 18 years of employment with Schnitzer Steel Company.  

As above, in order to meet the schedular requirements for a TDIU, a claimant must have either one service-connected disability, rated at 60 percent or more, or two or more disabilities, where at least one rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  The Veteran's service-connected PTSD is rated 70 percent disabling effective from August 31, 2005.

VA outpatient treatment records demonstrate that in January 2006, the Veteran reported that he liked his job as he preferred to work along.  He indicated that he  found it difficult to be around people because he felt anxious in crowds.  The Veteran also reported that he got upset "more and more" and was easily irritated.  In a February 2007 record, he reported that the only reason he kept his job was because he worked in a tower away from people, in a "solitary condition."  In a May 2007 record, the Veteran reported that he would lose any job that required contact with other people.  In a March 2008 record, he stated that his service-connected PTSD impacted his work, as he was reprimanded three times for arguing with coworkers.  The Veteran reported that if he had not worked at his company for so long, his job would be in jeopardy as a result of the reprimands.  

Employment records demonstrate that the Veteran was employed for approximately 15 years as a shear laborer with the aforementioned company.  On January 21, 2008, he was promoted from shear laborer to shear operator.  On November 17, 2008, the Veteran transitioned from shear operator to bale operator.  

In February 2009, The Veteran's work hours were reduced.  In June 2009, the Veteran again reported that the only reason he remained employed as long as he did was because he worked alone in a tower.  

On February 18, 2010, the Veteran received written warning notice for failure to properly follow instructions and substandard or improper work; specifically, the report indicates that he failed to grease the baler on a daily basis. The notice indicates that the Veteran was told numerous times to grease and clean the baler on a daily basis.  On March 30, 2010, the Veteran received written warning notice for failure to properly follow instructions and substandard or improper work; specifically, the report indicates that he failed to grease the baler on a daily basis.  The report specifies that the next violation will result in possible termination.  Also on March 30, 2010, the Veteran received written notice for failure to follow established safety procedures.  The notice indicates that the Veteran was observed in the scrap yard without side shields for his glasses or safety glasses over his prescriptions.  On August 25, 2010, the Veteran received written warning notice for failure to properly inspect equipment before use, failure to properly follow instructions, substandard or improper work, and carelessness and negligence.  The Veteran was terminated. 

An April 2013 report from the Veteran's private psychologist includes the psychologist's opinion, that upon examination of the Veteran and review of the record, the Veteran was provided with special accommodations in his job given his symptoms of PTSD.  The examiner likened the Veteran's accommodations to a sheltered work environment.  In providing the opinion, the examiner provided an extensive review of the Veteran's medical history and PTSD symptoms, noting that the Veteran took prescribed medication for mood and sleep issues since 2008.  The examiner noted that the Veteran's PTSD symptoms with respect to mood, decision-making, judgment, and interacting with others prevent the Veteran from maintaining employment if ever hired again.   

A September 2015 Social Security Administration (SSA) itemized statement of earnings demonstrate the Veteran made 37, 780.70 in 2008, 27, 318.01 in 2009, and 19, 779.60 in 2010.  

In a January 2018 affidavit, the Veteran reported that he always met his work quota as a shear laborer.  In this regard, the record reflects that he worked as a shear laborer for approximately 15 years.  The Veteran reported that he performed well in the role, as he was able to work be himself for the majority of the day in a tower, where he did not have to interact with his co-workers.  He also asserted that the shear laborer job allowed him to work independently of his supervisors due to the nature of his position.  The Veteran stated that he could not have worked in another other environment, as the shear laborer position allowed him to come to work, complete his job duties, and leave.  He did not have to socialize or talk to anyone, to include co-workers and supervisors.  The Veteran further asserted that without any questions from superiors, he had the freedom to leave work early for an appointment at VA, or if he could not handle working for the rest of the day.  With respect to his transition to working as a baler operator, the Veteran asserted that the baler required much more attention and maintenance than he could provide, to include a daily quota and shutting the machine off twice a day to grease all of the gears and fittings.  After several months in his new position, he reported that he had difficulty keeping up with his daily quota and performing the maintenance of the machine twice a day.  In an effort to meet his quota, the Veteran indicated that he stopped greasing the baler on a daily basis.  

Here, the Veteran does not allege that his salary was so low so as to fall below the poverty threshold.  He also does not allege working in a sheltered workshop.  The Board notes that the term "sheltered workshop" is not defined in the regulations, but the Department of Labor uses the term to mean a place that has historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities.  Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook, available at http://www.dol.gov/whd/FOH/ch64/64k00.htm (last accessed 2/20/2018).  Based on this definition, it does not appear that the Veteran's position qualified as a "sheltered workshop."  There is no indication that the accommodations provided were part of a program of rehabilitation services or training, although the Veteran felt that they were more willing to work with his limitations because the company did so for more than 15 years.

The accommodations provided are relevant to the inquiry, insofar as they raise the issue of whether he would be able to find similarly situated employment that was also substantially gainful (or, not marginal).  As mentioned, the Veteran was employed by the same company for 18 years, and for 16 of those years, he was allowed to work alone in a crane for the entirety of the day.  In multiple statements and during the course of treatment for his service-connected PTSD, the Veteran expressed that he was able to maintain his job for a long period of time because he was isolated from co-workers and was not required to interact with anyone.  He also asserted that he would come to work and leave without any questions from superiors, to include when he left work early for an appointment at VA, or if he could not handle working for the rest of the day.  The Veteran was moved to a different assignment within the same company in November 2008, where he was responsible for a daily quota that he could not keep up with, maintenance on a baler twice a day that he failed to complete, and he was required to interact with other co-workers, which led to reduced work hours in 2009, arguments in 2008 and 2009, verbal and written warnings, and termination in August 2010.   

Although there is no standard articulated in the regulation as to the meaning of "protected" work, the dictionary defines the word "protect" as meaning "to maintain the status or integrity of especially through financial or legal guarantees" or "to provide a guard or shield."  See Cantrell v. Shulkin, 28 Vet. App. 382, 388-89 (2017) (finding "there is no standard against which VA adjudicators can . . . determine whether [a veteran] is employed in a protected environment"). Regardless, the Board finds itself fully informed by the aforementioned private opinion as to the question of a protected work environment, as it is reasoned, thorough, and cognizant of the Veteran's individual situation.  It is therefore accorded a great deal of probative weight.

Based on the medical and lay evidence outlined above, as well as the Veteran's employment records and SSA itemized statement of earnings, the Board finds that the Veteran's employment since November 17, 2008 is employment conducted in a "protected environment," and therefore is considered "marginal" for purposes of entitlement to TDIU under 38 C.F.R. § 4.16.  The Board emphasizes that this is being accomplished by the Board on a facts-found basis given the record before the Board in this case.

Accordingly, the Board finds that, based on the foregoing and affording the Veteran the benefit of the doubt, the grant of an earlier effective date of November 17, 2008 for the award of TDIU is warranted.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to an effective date of November 17, 2008, for the award of TDIU is granted. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


